Citation Nr: 1548810	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a lung disability, to include an undiagnosed illness due to Gulf War service.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1985 and April 1990 to January 1994, with a period of Active Duty for Training (ACDUTRA) from October 1989 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, a May 2015 private evaluation and SSA records indicate the Veteran is unemployable due to PTSD. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Veteran submitted additional evidence in support of his claim after the March 2011 supplemental statement of the case (SSOC) was issued by the RO, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU is part and parcel of an increased rating claim and the Veteran through the record has claimed he is unemployable at least in part due to his service-connected PTSD. 

A May 2015 private evaluation noted the Veteran qualifies for a total disability rating due to the severity of his symptoms. The evaluation found the Veteran's symptoms impact his ability to maintain and sustain gainful employment, rendering him unemployable.  The Board finds the issue of entitlement to TDIU has been raised by the record. Although the Veteran has waived Agency of Original Jurisdiction (AOJ) review of this evidence, a remand is nevertheless necessary. Since it has just been determined that a claim for TDIU is part of the pending initial rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU. After notice is provided any further development deemed necessary, to include obtaining additional evidence and an opinion, if necessary should be made. 

Next, the Veteran maintains that entitlement to a disability rating in excess of 50 percent is warranted for his service-connected PTSD. A May 2015 private evaluation has been made part of the record. The evaluator noted the Veteran had significantly more severe PTSD symptoms than were previously noted. The opinion noted the Veteran reported increased trouble with long and short term memory, auditory and visual hallucinations, delusions and homicidal ideation, without a plan or intent. Although the Veteran has waived Agency of Original Jurisdiction (AOJ) review of this evidence, a remand is nevertheless necessary. 

A VA examination in May 2014 indicated the Veteran's PTSD symptoms appeared to have a moderate impact on his overall functioning and were found to most closely approximate the criteria for a 50 percent disability rating. However, since that time, private treatment records indicate complaints of worsening symptomatology. Given the foregoing discrepancies and potential evidence of a worsening of the Veteran's psychiatric symptomatology, the Veteran must be afforded a new VA examination to assess the current nature, extent and severity of his service-connected PTSD. The examiner is asked to review the entire record including but not limited to the May 2015 private evaluation, VA treatment records, SSA records and lay statements. The claims file should be updated to include any recent VA treatment records that are not of record. C.F.R. § 3.159(c)(2). 

Lastly, the Veteran contends he is entitled to service connection for a lung disability, to include an undiagnosed illness due to Gulf War service and specifically exposure to oil fires and burn pits in Kuwaiti. The Veteran's DD 214 indicates he served in Southwest Asia from October 1990 to March 1991. Accordingly the Veteran is a Gulf War Veteran within the meaning of the applicable statute and regulation, and service connection may be established under 38 C.F.R. § 3.317. 

The Veteran was afforded a VA examination in November 2010, and a VA Gulf War Guidelines examination in May 2010. The examiner in November 2010 indicated that it was less likely than not that the Veteran's respiratory complaints were due to a lung condition that was related to his exposure to the Kuwaiti oil fires and burn pits in service. The examiner noted the Veteran's diagnosis of obstructive sleep apnea, and that no other significant lung condition was present. However, the examiner failed to consider whether specifically the Veteran's respiratory symptoms are a sign or symptom of an undiagnosed illness or chronic multi-symptom illness. 38 C.F.R. § 3.317(b). The Board finds the Veteran must be afforded a new examination to determine whether he has an undiagnosed illness or symptoms of a chronic multi-symptom illness based on his Gulf War service. 
 
Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Then, conduct further development deemed necessary.

3. After completing the above development to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD. The claims files must be available for review and that review should describe the nature and severity of all symptoms of the Veteran's PTSD, and how those symptoms affect the Veteran's occupational and social functioning, as well as their effect on his overall disability picture. A Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents. The examiner should attempt to reconcile the findings provided by the May 2015 private evaluation with regard to the increased severity of the Veteran's PTSD, with the other evidence of record, including the Veteran's reported history, VA treatment records and mental health assessments. 

4. After completing the above development in directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed lung condition. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:	
	
a. Does the Veteran have a diagnosis of a current lung disability? 

b. In the case that no diagnosis can be made, is it at least as likely as not (50 percent probability or greater) the Veteran's symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi-symptom illness?

c. If the Veteran does have a lung disability, is it at least as likely as not this lung disability is generally related to service, to include exposure to any environmental agents during the Gulf War?

A detailed rationale for the opinion must be provided. Attention is drawn to the Veteran's lay statements regarding his symptoms, specifically the Veteran noted shortness of breath with exertion, chest tightness and a cough with occasional mucous. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

5. Thereafter, take any additional development action deemed warranted and readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




